FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                         March 16, 2017
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
GEORGE M. SONNETT, JR.; WENDY Z.
BURGERS SONNETT,

      Plaintiffs - Appellants,

v.                                                         No. 16-8062
                                                 (D.C. No. 2:15-CV-00024-SWS)
DAVE LANKFORD, in his personal                              (D. Wyo.)
capacity and in his official capacity as
Sublette County Sheriff; NEAL R.
STELTING; MATT GAFFNEY; ELK
RIDGE LODGE, INC., a Wyoming
corporation,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, LUCERO, and HARTZ, Circuit Judges.
                   _________________________________

       Plaintiffs George M. Sonnett and Wendy Z. Burgers Sonnett (Sonnetts) appeal

from the district court’s order granting defendants’ motion for summary judgment on

their claims under 42 U.S.C. § 1983 for the alleged violation of their due process

rights. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

       *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                   BACKGROUND

      The Sonnetts bought about twenty acres of land in Sublette County, Wyoming,

from defendant Elk Ridge Lodge, Inc. (Elk Ridge). To finance part of the purchase

price, the Sonnetts gave Elk Ridge a promissory note secured by a mortgage on the

property. Following the Sonnetts default, Elk Ridge filed foreclosure proceedings in

Wyoming state court. Eventually, the court entered summary judgment in favor of

Elk Ridge and against the Sonnetts on the foreclosure claim. The final judgment and

order, dated April 22, 2010, held that “Elk Ridge . . . is entitled to and may foreclose

upon its Mortgage, the real property and its improvements be sold pursuant to law,

and the sums received therefrom be applied as set forth in the Mortgage and

according to law.” Aplt. App. at 381-82. The Sonnetts appealed.

      While the case was on appeal to the Wyoming Supreme Court, Elk Ridge went

forward with the foreclosure, including the sale of the property at which it was the

only bidder. Following the sale, Wayne Bardin, who was then Sheriff of Sublette

County, issued a Certificate of Purchase to Elk Ridge, which provided, among other

things, that Elk Ridge would receive a Sheriff’s Deed at the expiration of the

redemption period unless the Sonnetts redeemed the property. When the Sonnetts

failed to redeem, defendant Dave Lankford (Sheriff Bardin’s successor) issued a

Sheriff’s Deed to Elk Ridge on February 10, 2011.

      On April 8, 2011, Mr. Sonnett wrote a letter to Sheriff Lankford challenging

his authority to issue the Sheriff’s Deed. Defendant Matt Gaffney, a Deputy County

Attorney, responded and denied any wrongdoing.

                                           2
      Next, the Sonnetts filed a “Motion for Order Requiring Sheriff to Appear and

Show Cause” in the state court foreclosure action. Id. at 446. They argued that

Sheriff Lankford executed and delivered the Sheriff’s Deed in violation of

Wyo. Stat. Ann. § 1-17-321. Elk Ridge responded that § 1-17-321 “pertains only to

execution in aid of satisfying a judgment, not the foreclosure of a mortgage.”

Aplt. App. at 455. The court denied the motion. See id. at 465. Later, the Wyoming

Supreme Court affirmed the foreclosure order entered in April 2010. Elk Ridge

Lodge, Inc. v. Sonnett, 254 P.3d 957 (Wyo. 2011).

      In their federal suit, the Sonnetts pled several claims based on the alleged

violation of their due process rights when Sheriff Lankford executed and delivered

the Sheriff’s Deed without obtaining court confirmation. They also argued, without

any evidence, that Elk Ridge’s bid was grossly inadequate. Defendants moved for

summary judgment on several grounds, including that Wyoming law does not require

confirmation of the sale in judicial foreclosure proceedings. The district court agreed

and entered summary judgment for defendants. The Sonnetts appeal.

                                     ANALYSIS

      The Sonnetts’ due process claim was based on an alleged violation of their

constitutional rights resulting from Sheriff Lankford’s violation of Wyoming law

when he executed and delivered the Sheriff’s Deed: “Plaintiffs bring this action

resulting from damages incurred due to the violation of their due process rights by

Defendant[s] Lankford, Stelting and Gaffney based on their actions relating to the

execution and delivery of a sheriff’s deed by Lankford in violation of state law.”

                                           3
Aplt. App. at 13. They also sought a declaration that Elk Ridge “had no legal right to

the Sheriff’s Deed from Lankford.” Id. at 18.

      We agree with the district court that the Sonnetts have failed to identify any

constitutionally protected property right in the property following expiration of the

redemption period, and that issuance of the Sheriff’s Deed complied with Wyoming

law. As a result, defendants are entitled to judgment as a matter of law on the

Sonnetts’ § 1983 due process and declaratory judgment claims.

      There is no requirement under Wyoming law for Sheriff Lankford to obtain

confirmation of the sale prior to issuing a Sheriff’s Deed. In Wyoming,

“[a] mortgagee’s only remedy upon mortgage default is foreclosure and public sale,

either by power of sale pursuant to Wyo. Stat. §§ 34-4-101 to -13 . . . or by judicial

sale in accordance with Wyo. Stat. §§ 1-18-101 to -112.” Sannerud v. Brantz,

928 P.2d 477, 480 (Wyo. 1996) (internal quotation marks omitted). The statutes do

not require confirmation in either type of sale.

      Nonetheless, the Sonnetts urge us to apply Wyo. Stat. Ann. § 1-17-321, which

requires the court to confirm execution sales, to sales in foreclosure actions. We

decline to do so because it would require us to impermissibly “expand the plain

language of a statute to encompass requirements beyond those clearly set out by the

legislature.” In re RB, 294 P.3d 24, 29 (Wyo. 2013).

      We also disagree with the Sonnetts that Wyoming case law establishes the

“right . . . to a confirmation hearing following a judicial sale.” Aplt. Opening Br.



                                            4
at 13. We have reviewed the cases and other authorities cited by the Sonnetts and

find no such right. Moreover, the cases can be distinguished on the facts.1

       Although we recognize that compliance with state law does not necessarily

satisfy constitutional due process standards, Sonnetts’ due process challenge is

predicated entirely on defendants’ alleged noncompliance with Wyoming law.

Accordingly, our determination that defendants complied with state foreclosure

procedures is sufficient to resolve this appeal.

       The judgment of the district court is affirmed. We grant the Sonnetts’ motion

to file their reply brief out of time.

       Judge Hartz concurs in the result.


                                            Entered for the Court


                                            Mary Beck Briscoe
                                            Circuit Judge




       1
        The district court held that inadequacy of price is not a sufficient basis for
invalidating a sale. On appeal, the Sonnetts state the issue is “irrelevant to any issue
that was before the district court.” Aplt. Opening Br. at 20. As such, we do not
consider it.

                                            5